           Case 1:19-cr-00153-DAD-BAM Document 85 Filed 09/14/20 Page 1 of 3


1    VIRNA L. SANTOS, ESQ., SBN 150017
     Santos Law Group
2
     1225 E. Divisadero Street
3    Fresno, CA 93721
     Office: (559) 500-3900
4    Fax: (559) 500-3902
5

6

7
                            IN THE UNITED STATES DISTRICT COURT
8

9                             EASTERN DISTRICT OF CALIFORNIA

10

11   UNITEDS STATES OF AMERICA,                      )   CASE NO. 1:19-CR-00153 DAD BAM
                                                     )
12                                                   )   STIPULATION TO MODIFY DEFENDANT
                                 Plaintiff,          )   TINA PICCHI’S CONDITIONS OF
13                                                   )   RELEASE; ORDER
                      v.                             )
14                                                   )
     TINA PICCHI,                                    )
15                                                   )
                                                     )
16                             Defendant.            )
                                                     )
17
     TO THE HONORABLE COURT:
18

19          WHEREAS, Defendant Tina Picchi is currently on pretrial release per this Court’s

20   Order dated April 13, 2020 (Dkt. No. 49); and
21
            WHEREAS, Condition No. 7(f) prohibits any association or contact with co-defendants
22
     or any gang members including the Hell’s Angel Motorcycle Club members, unless in the
23

24   presence of counsel;

25          WHEREAS, Defendant and the Government agree that Ms. Picchi should be permitted
26
     to have a one-hour call on Sundays, Tuesdays, Thursdays and Saturdays with her co-defendant
27
     and husband Randy Picchi; and
28


     STIPULATION TO MODIFY CONDITIONS OF RELEASE; PROPOSED ORDER


                                                     1
               Case 1:19-cr-00153-DAD-BAM Document 85 Filed 09/14/20 Page 2 of 3


1               WHEREAS, the parties are informed of the defendant’s positive performance during
2
     her time in pretrial release and that Pretrial Services Ali Mirgain has no objections to the
3
     requested modifications;
4

5
                IT IS HEREBY STIPULATED that the Defendant’s pretrial release Condition 7(f) be

6    modified as follows: “You not associate or have any contact with co-defendants or any gang
7    members including the Hell’s Angel Motorcycle Club members, unless in the presence of
8
     counsel, except that you may have telephone contact with you husband and co-defendant
9
     Randy Picchi for one hour on Sundays, Tuesdays, Thursdays and Saturdays.”
10

11         All other conditions not in conflict with this order shall remain in full force and effect.

12   Dated September 11, 2020                          /s/ Virna L. Santos____________
                                                       VIRNA L. SANTOS
13                                                     Attorney for Defendant
14                                                     Tina Picchi

15
     Dated: September 11, 2020                         /s/ Laurel J. Montoya _____________
16
                                                       LAUREL J. MONTOYA
17                                                     Assistant U.S. Attorney

18

19
     ///
20
     ///
21
     ///
22

23   ///

24   ///
25
     ///
26
     ///
27

28


     STIPULATION TO MODIFY CONDITIONS OF RELEASE; PROPOSED ORDER


                                                         2
           Case 1:19-cr-00153-DAD-BAM Document 85 Filed 09/14/20 Page 3 of 3


1                                                ORDER
2
            Condition 7(f) is modified as follows: “You shall not associate or have any contact with
3

4    co-defendants or any gang members including the Hell’s Angel Motorcycle Club members,

5    unless in the presence of counsel, except that you may have telephone contact with you
6
     husband and co-defendant Randy Picchi for one hour on Sundays, Tuesdays, Thursdays and
7
     Saturdays.”
8

9      All other conditions not in conflict with this order shall remain in full force and effect.

10

11   IT IS SO ORDERED.

                                                               /s/ Barbara    A. McAuliffe
12
        Dated:     September 14, 2020                                                                _
13                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION TO MODIFY CONDITIONS OF RELEASE; PROPOSED ORDER


                                                     3
